Exhibit 10.3

PARAGON OFFSHORE PLC
2014 EMPLOYEE OMNIBUS INCENTIVE PLAN


PERFORMANCE-VESTED RESTRICTED STOCK UNIT AWARD


THIS AWARD AGREEMENT (“Agreement”), made as of the ___day of _____________, 2015
(the “Grant Date”) by Paragon Offshore plc, a public limited company
incorporated under the laws of England and Wales (the “Company”) evidences the
Award (as defined in the Paragon Offshore plc 2014 Employee Omnibus Incentive
Plan (the “Plan”)) of performance-vested restricted stock units awarded
hereunder to _______________ (“Employee”) and sets forth the restrictions, terms
and conditions that apply thereto.
W I T N E S S E T H:
WHEREAS, the committee (the “Committee”) acting under the Company’s 2014
Employee Omnibus Incentive Plan (the “Plan”), has determined that it is
desirable to award performance-vested Restricted Stock Units to Employee
pursuant to the Plan; and
WHEREAS, pursuant to the Plan, the Committee has determined that the
performance-vested Restricted Stock Units so awarded shall be subject to the
restrictions, terms and conditions set forth in this Agreement;
NOW, THEREFORE, the award of performance-vested Restricted Stock Units is hereby
granted to Employee as follows:
1.Performance-Vested Restricted Stock Unit Award. On the terms and conditions
and subject to the restrictions, including forfeiture, hereinafter set forth,
the Company hereby awards _______ Restricted Stock Units (the “Awarded
Restricted Stock Units”) to Employee pursuant to the Plan. The Awarded
Restricted Stock Units are being awarded to Employee effective as of the Grant
Date and shall vest or be forfeited in accordance with (and otherwise be subject
to) the provisions of this Agreement. The Awarded Restricted Stock Units are
being awarded to Employee without the payment of any cash consideration by
Employee, except that payment of nominal value in respect of the Shares
hereunder may be required by the Committee or pursuant to procedures of the
Committee in respect of the allotment and issuance, transfer or delivery of such
Shares. The award of Restricted Stock Units made to Employee pursuant to this
Section 1 is hereby designated by the Committee to be a Performance Award for
the purposes of the Plan.
2.    Vesting and Forfeiture. Except as provided in Section 3 of this Agreement,
the Awarded Restricted Stock Units shall be subject to being forfeited by
Employee during the Performance Period (as defined in the attached Schedule I)
to the extent not earned in accordance with the attached Schedule I and shall
vest in or be forfeited by Employee as follows:
(a)    If Employee remains continuously employed by the Company or a Subsidiary
from the Grant Date through the end of the Performance Period, the Awarded
Restricted Stock Units shall vest and the forfeiture restrictions applicable to
them under this Agreement shall terminate to the extent of the percentage of
vesting achieved under the performance measure and vesting schedule provisions
of the attached Schedule I, and any Awarded Restricted Stock Units that do not
vest at the end of the Performance Period shall be forfeited by Employee.
(b)    If Employee’s employment with the Company and the Subsidiaries terminates
during the Performance Period by reason of the death or Disability, then the
number of Awarded Restricted Stock Units equal to the total number of Awarded
Restricted Stock Units awarded hereunder shall vest upon the termination date.
(c)    If Employee’s employment with the Company and the Subsidiaries terminates
during the Performance Period by reason of Retirement, then the number of
Awarded Restricted Stock Units awarded

1

--------------------------------------------------------------------------------



hereunder equal to the number of Awarded Restricted Stock Units multiplied by a
fraction, (i) the numerator of which is the number of calendar months remaining
in the Performance Period that end after the date of Employee’s termination of
employment with the Company or a Subsidiary by reason of death, Disability or
Retirement, and (ii) the denominator of which is the total number of months that
comprise the Performance Period (as specified in the attached Schedule I), shall
be forfeited by Employee. The remaining number of Awarded Restricted Stock Units
awarded hereunder shall vest subject to the forfeiture restrictions applicable
to them under this Agreement which shall terminate at the end of the Performance
Period to the extent of the percentage of vesting achieved under the performance
measure and vesting schedule provisions of the attached Schedule I, and any
Awarded Restricted Stock Units that do not vest at the end of the Performance
Period shall be forfeited by Employee.
(d)    If Employee’s employment with the Company and the Subsidiaries terminates
during the Performance Period for any reason other than the death, Disability or
Retirement, all of the Awarded Restricted Stock Units shall be forfeited by
Employee.
(e)    The foregoing provisions of this Section 2 to the contrary
notwithstanding, if Employees’ employment with the Company and the Subsidiaries
terminates on or within the 24 month period following a Change in Control by
reason of (i) the termination of Employee’s employment by the Company or a
Subsidiary other than for Cause, or (ii) Employee’s termination of Employee’s
employment for Good Reason, then, to the extent not already vested in accordance
with this Section 2, 100% of the then outstanding Awarded Restricted Stock Units
awarded hereunder shall vest and the forfeiture restrictions applicable to them
under this Agreement shall terminate.
(f)    For the purposes of this Agreement, transfers of employment without
interruption of service between or among the Company and any of its Affiliates
shall not be considered a termination of employment.
(g)    For purposes of this Agreement:
(i)     “Cause” shall mean (A) the willful and continued failure of Employee to
perform substantially Employee’s duties for the Company (other than any such
failure resulting from bodily injury or disease or any other incapacity due to
mental or physical illness) after a written demand for substantial performance
is delivered to Employee by the Vice President of Human Resources of the
Company, which specifically identifies the manner in which the Company believes
Employee has not substantially performed Employee’s duties; or (B) the willful
engaging by Employee in illegal conduct or gross misconduct that is materially
and demonstrably detrimental to the Company and/or its Subsidiaries, monetarily
or otherwise. For purposes of this provision, no act, or failure to act, on the
part of Employee shall be considered “willful” unless done, or omitted to be
done, by Employee in bad faith or without reasonable belief that Employee’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board, upon the instructions of the Chief Executive Officer or another senior
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Company in
good faith and in the best interests of the Company and its Subsidiaries.
(ii)    “Good Reason” shall mean any of the following (without Employee’s
express written consent): (A) a material diminution in Employee’s base salary as
of the day immediately preceding the Change in Control or (B) the Company’s
requiring Employee to be based at any office or location more than 50 miles from
Employee’s principal office or location as of the day immediately preceding the
Change in Control. Notwithstanding the foregoing, Employee shall not have the
right to terminate Employee’s employment hereunder for Good Reason unless (1)
within 60 days of the initial existence of the condition or conditions giving
rise to such right Employee provides written notice to the Vice President of
Human Resources of the Company of the existence of such condition or conditions,
and (2) the Company fails to remedy such condition or

2



--------------------------------------------------------------------------------



conditions within 30 days following the receipt of such written notice (the
“Cure Period”). If any such condition is not remedied within the Cure Period,
Employee must terminate Employee’s employment with the Company within a
reasonable period of time, not to exceed 30 days, following the end of the Cure
Period.
3.    Settlement of Awards. With respect to any Awarded Restricted Stock Unit
that vests pursuant to the provisions of Section 2(a), 2(b), 2(c) or 2(e)
hereof, the Company shall, subject to the satisfaction of Employee’s obligations
under Section 6 hereof, allot and issue or transfer to Employee one Share in
settlement of each vested Awarded Restricted Stock Unit and, upon such
settlement, such Awarded Restricted Stock Unit shall be cancelled.
Notwithstanding the foregoing, the Committee, in its sole discretion, may, in
lieu of settling the vested Awarded Restricted Stock Unit in Shares, settle any
vested Awarded Restricted Stock Unit in cash by paying to Employee an amount
equal to the Fair Market Value of a Share (determined as of the applicable
vesting date) and, upon such settlement, such Awarded Restricted Stock Unit
shall be cancelled. Any settlement of an Awarded Restricted Stock occur as
follows:
(a)    in the case of any Awarded Restricted Stock Unit that vests pursuant to
Section 2(a) hereof, settlement shall occur as soon as practicable after the
percentage of vesting achieved under the performance measure and vesting
provisions of the attached Schedule I has been determined and certified in
writing by the Committee and during the period beginning at the end of the
Performance Period and ending on the later of the end of the calendar year in
which the Performance Period ends or 2.5 months after the time the Performance
Period ends;
(b)    in the case of any Awarded Restricted Stock Unit that vests pursuant to
the provisions of Section 2(b) hereof, settlement shall occur as soon as
practicable following the vesting date (but in no event later than the end of
the calendar year in which vesting date occurs, or if later, 2.5 months after
the vesting date);
(c)    in the case of any Awarded Restricted Stock Unit that vests pursuant to
the provisions of Section 2(c) hereof, settlement of any Awarded Restricted
Stock Units that have not been forfeited pursuant to Section 2(c) shall occur as
soon as practicable after the percentage of vesting achieved under the
performance measure and vesting provisions of the attached Schedule I has been
determined and certified in writing by the Committee and during the period
beginning at the end of the Performance Period and ending on the later of the
end of the calendar year in which the Performance Period ends or 2.5 months
after the time the Performance Period ends; and
(d)    in the case of any Awarded Restricted Stock Unit that vests pursuant to
the provisions of Section 2(e) hereof, settlement shall occur as soon as
practicable following the vesting date (but in no event later than the end of
the calendar year in which such termination occurs, or if later, 2.5 months
after the vesting date).
4.    No Rights as Shareholder. Employee shall have no rights as a shareholder
of the Company, including, without limitation, voting rights or the right to
receive dividends and distributions as a shareholder, with respect to the Shares
subject to the Awarded Restricted Stock Units, unless and until and to the
extent such Shares are allotted and issued or transferred to Employee as
provided herein.
5.    Dividend Equivalent Rights. The Company hereby awards to Employee rights
to Dividend Equivalents with respect to the Awarded Restricted Stock Units. The
Dividend Equivalents awarded to Employee under this Section 5 shall entitle
Employee to the payment, with respect to each Share that is subject to an
Awarded Restricted Stock Unit that has not been cancelled or forfeited, of an
amount in cash equal to the amount of any cash dividend or other cash
distribution paid by the Company with respect to one Share while such Awarded
Restricted Stock Unit remains outstanding. Such amount shall be subject to the
same vesting schedule as the Awarded Restricted Stock Unit to which it relates
and shall be paid to Employee, in cash, on the date that the Awarded Restricted
Stock Unit to which it relates is settled in accordance with Section 3 hereof.
Any Dividend Equivalents

3



--------------------------------------------------------------------------------



which relate to an Awarded Restricted Stock Unit which does not become vested
shall be forfeited at the same time the related Awarded Restricted Stock Unit is
forfeited.
6.    Arrangements and Procedures Regarding Nominal Value and Withholding Taxes.
(a)    Employee shall make arrangements satisfactory to the Committee for (i)
the payment of the aggregate nominal value with respect to the Shares that are
allotted and issued, transferred or delivered to or on behalf of Employee in
settlement of Awarded Restricted Stock Units that have become vested and (ii)
the payment of taxes of any kind that are required by law to be withheld with
respect to the Awarded Restricted Stock Units and the Dividend Equivalents
awarded under this Agreement, including, without limitation, taxes applicable to
(x) the awarding of the Awarded Restricted Stock Units or the allotment and
issuance or transfer of Shares or payment of cash in settlement thereof, or (y)
the awarding or payment of Dividend Equivalents hereunder.
(b)    Unless and until the Committee shall determine otherwise and provide
notice to Employee in accordance with Section 6(c), any obligation of Employee
under Section 6(a) that arises with respect to the allotment and issuance,
transfer or delivery of Shares in settlement of Awarded Restricted Stock Units
that have become vested may be satisfied, in accordance with procedures adopted
by the Committee, by (i) Employee’s forfeiture or surrender of the right to
require the Company to allot and issue, transfer or deliver Shares subject to
such Awarded Restricted Stock Units, (ii) causing such Awarded Restricted Stock
Units to be settled partly in cash, or (iii) otherwise withholding a portion of
such Shares. In the case of Shares as to which the right to require allotment
and issuance, transfer or delivery is forfeited or surrendered pursuant to
clause (i) and Shares withheld pursuant to clause (iii), such Shares or rights
shall be valued at the Fair Market Value (of such Shares or the Shares to which
such rights relate, as the case may be) as of the date on which the taxable
event that gives rise to the withholding requirement occurs. Any obligation
under Section 6(a) that arises with respect to any cash payment made in
settlement of any vested Awarded Restricted Stock Units and/or related Dividend
Equivalent Units shall be satisfied by reduction of the amount of the cash that
would otherwise be paid to Employee in settlement of the applicable award or
right.
(c)    The Committee may determine, after the Grant Date and on notice to
Employee, to authorize one or more arrangements (in addition to or in lieu of
the arrangement described in Section 6(b)) satisfactory to the Committee for
Employee to satisfy the obligation of Employee under Section 6(a).
(d)    If Employee does not, for whatever reason, satisfy his or her obligations
under Section 6(a), then the Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct from any payments of any kind
otherwise due to Employee the amount required to satisfy the obligation of
Employee under Section 6(a).
7.    Non-Assignability. This Agreement is not assignable or transferable by
Employee. No right or interest of Employee under this Agreement or the Plan may
be assigned, transferred or alienated, in whole or in part, either directly or
by operation of law (except by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order within the meaning of Section
414(p) of the Code or a similar domestic relations order under applicable
foreign law, either in such form as is acceptable to the Committee), and no such
right or interest shall be liable for or subject to any debt, obligation or
liability of Employee.
8.    Defined Terms; Plan Provisions. Unless the context clearly indicates
otherwise, the capitalized terms used (and not otherwise defined) in this
Agreement shall have the meanings assigned to them under the provisions of the
Plan. The Awarded Restricted Stock Units and the Dividend Equivalent rights
subject to this Agreement shall be governed by and subject to all applicable
provisions of the Plan. This Agreement is subject to the Plan, and the Plan
shall govern where there is any inconsistency between the Plan and this
Agreement.

4



--------------------------------------------------------------------------------



9.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by federal law of the United States or by the laws of England and
Wales.
10.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.
11.    Prior Communications; Amendment. This Agreement, together with any
Schedules and Exhibits and any other writings referred to herein or delivered
pursuant hereto, evidences the Award granted hereunder, which shall be subject
to the restrictions, terms and conditions hereof, and supersedes all prior
agreements and understandings, whether written or oral, between the parties with
respect to the subject matter hereof. To the fullest extent provided by
applicable law, this Agreement may only be amended, modified and supplemented in
accordance with the applicable terms and conditions set forth in the Plan.
12.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if directed in the manner specified below, to
the parties at the following addresses and numbers:
(a)    If to the Company, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:
Paragon Offshore plc
3151 Briarpark Drive, Suite 700
Houston, Texas 77042
Attention: Human Resources
Fax: _______________
With a copy to:
Chairman of Compensation Committee
c/o Paragon Offshore plc
3151 Briarpark Drive, Suite 700
Houston, Texas 77042
Fax: (832) 783-4176
(b)    If to Employee, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:
The last known address and number for Employee as maintained in the personnel
records of the Company
For purposes of this Section 12, the Company shall provide Employee with written
notice of any change of the Company’s address, and Employee shall be responsible
for providing the Company with proper notice of any change of Employee’s address
pursuant to the Company’s personnel policies, and from and after the giving of
such notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.
13.    Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects the restrictions, terms and conditions set forth in this
Agreement shall remain in full force and effect; provided, however, that if any
such provision may be made enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable law.

5



--------------------------------------------------------------------------------



14.    Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.
15.    Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.
16.    References. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes” and “including” are used in this Agreement, such
words shall be deemed to be followed by the words “without limitation.”
17.    Unfunded Awards. The awards made under this Agreement are unfunded and
unsecured obligations and rights to provide or receive compensation in
accordance with the provisions hereof, and to the extent that Employee acquires
a right to receive compensation from the Company or a Subsidiary pursuant to
this Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company or such Subsidiary.
18.    Compliance with Code Section 409A. The compensation payable to or with
respect to Employee pursuant to the Awarded Restricted Stock Units and any
related Dividend Equivalents or otherwise under this Agreement is intended to be
compensation that is not subject to the tax imposed by Code Section 409A, and
this Agreement shall be administered and construed to the fullest extent
possible to reflect and implement such intent. If any provision of this Award or
the Plan would result in the imposition of an additional tax under Section 409A
of the Code, the Company may in its discretion amend that provision, to the
extent permissible under Section 409A of the Code, to avoid imposition of the
additional tax; provided, however, that this Section 18 shall not create any
obligation on the part of the Company to adopt any such amendment, nor shall the
Company have any liability for failing to do so.
19.    No Company Representations or Advice. Employee is hereby notified, and by
accepting the award under this Agreement, Employee acknowledges, that the
Company is not providing, and no employee or Subsidiary of the Company is
authorized to provide, any tax, legal or financial advice, nor to make any
recommendations regarding Employee’s participation in the Plan and/or the
acquisition or disposition of the Shares subject to the Restricted Stock Units.
Employee is advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan. The Company and its Subsidiaries (i) make no
representations or undertakings regarding the tax treatment of any aspect of the
Restricted Stock Units or cash dividend or cash distribution equivalent rights,
the issuance of Shares or payment of cash in respect thereof, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends with respect to such Shares, and (ii) are under no obligation to
structure the terms of the grant or any other aspect of the Restricted Stock
Units or the cash dividend or cash distribution equivalent rights to reduce or
eliminate Employee’s tax liability or achieve any particular tax result. The
Company makes no representation or guarantee to Employee as to the future value
of the Shares underlying the Restricted Stock Units.
20.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to the award under this
Agreement or to Employee’s current or future participation in the Plan by
electronic means. By accepting the award under this Agreement, Employee consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
21.    Data Privacy. By accepting the award under this Agreement, Employee
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of Employee’s personal data as described in this
Agreement and any other Plan-related materials by and among the Company and any
of its Subsidiaries (collectively, the “Company Group”) and service providers
for the exclusive purpose of implementing, administering and managing Employee’s
participation in the Plan. Employee understands that the Company Group

6



--------------------------------------------------------------------------------



may hold certain personal information about Employee, including, but not limited
to, Employee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company Group, details of any awards
under the Plan or any other entitlement to shares awarded, cancelled, exercised,
vested, unvested or outstanding (collectively, “Data”) which may be transferred
within the Company Group or to such Plan service providers as may be selected by
the Company from time to time for the exclusive purpose of assisting the Company
with the implementation, administration and management of the Plan. The
recipients of Data may be located in the United States or elsewhere, and the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than Employee’s country. Employee’s consent to the sharing
of such Data as provided herein may be refused or revoked, but such refusal or
withdrawal of his or her consent may affect the his or her ability to
participate in the Plan. For more information, Employee may contact his or her
human resources representative.
[CONTINUED ON NEXT PAGE]

7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has signed and delivered this Agreement as of
the date first above written.
 
 
PARAGON OFFSHORE PLC


 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








8



--------------------------------------------------------------------------------




SCHEDULE I
PARAGON OFFSHORE PLC
PERFORMANCE PERIOD
The vesting of the Awarded Restricted Stock Units will depend on the Company’s
Relative Total Shareholder Return (“R-TSR”) for the period of January 1, 2015
through December 31, 2017 (the “Performance Period”). The Company’s R-TSR shall
be the Company’s percentile ranking as compared to the Peer Group Companies (as
defined below) based on Total Shareholder Return (“TSR”) (defined below). The
number of Awarded Restricted Stock Units that will be earned based on
performance during the Performance Period shall be determined in accordance with
the following and any other Awarded Restricted Stock Units shall be forfeited as
of the end of the Performance Period (or earlier if provided in the Agreement):


The number of Awarded Restricted Stock Units that will be earned upon the end of
the Performance Period is calculated as follows:


LEVEL
PERCENTILE RANK1
PAYOUT
(% OF TARGET)1
Less than Threshold
Less than 25th Percentile
0%
Threshold
25th Percentile
25%
Target
50th Percentile
100%
Equal to or Above Maximum
100th Percentile
200%

--------------------------------------------------------------------------------

(1)
Values between those listed are interpolated on a linear basis. Each percentage
represents a percentage of the maximum number of Awarded Restricted Stock Units
that will be earned and vested the applicable level/percentile rank achieved by
the Company during the Performance Period.



For purposes of this Schedule I, the following terms shall have the meanings
specified:
Peer Group: The term “Peer Group” means, collectively, the Peer Group Companies
determined as of the last day of the Performance Period. In determining the Peer
Group Companies as of the last day of the Performance Period, the following
inclusion and exclusion rules shall apply: (1) if a Peer Group Company is
acquired during the Performance Period, it will excluded from the Peer Group;
(2) if a Peer Group Company acquires another company during the Performance
Period, the Peer Group Company will be included; and (3) if a Peer Group Company
is in a bankruptcy proceeding or is delisted during the Performance Period it
will be included in the Peer Group.


Peer Group Companies: The “Peer Group Companies” shall be the following
companies, subject to adjustment as described above:
TRANSOCEAN LTD
SEADRILL LTD
ENSCO PLC
NOBLE CORP PLC
DIAMOND OFFSHORE DRILLING INC.
ROWAN COS PLC
ATWOOD OCEANICS
PACIFIC DRILLING SA
HERCULES OFFSHORE INC.
VANTAGE DRILLING





--------------------------------------------------------------------------------



TSR: The “TSR” for the Company or a Peer Group Company shall be equal to the
difference, determined as of the last day of the Performance Period, of (a) the
beginning stock price for a share of the applicable company’s common stock and
(b) the ending stock price for a share of the applicable company’s common stock,
plus the value of any reinvested dividends. The beginning and ending prices
shall be determined based on a 20-trading day average prior to the relevant
date.


